Citation Nr: 0841029	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for bilateral pes planus with tarsal 
arthritis.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for an unspecified leg disability to 
include a left knee disorder.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service in the US Army from September 
1974 to January 1975.  

This appeal arises from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan, which denied the appellant's request to 
reopen his claim for service connection for a back 
disability, an unspecified leg disability to include the left 
knee, and bilateral pes planus with tarsal arthritis.  The 
appellant appealed to the Board of Veterans' Appeals (Board) 
for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.  

2.  Service connection for bilateral pes planus, a back 
disability, and an unnamed left leg disability to include the 
left knee was denied by the agency of original jurisdiction 
in a February 1975.  The basis for that decision was that the 
medical evidence did not show that the veteran was currently 
diagnosed with disabilities of the back or left leg, and that 
his pre-existing service pes planus was aggravated by his 
military service.  He did not appeal that decision.  

3.  The evidence received subsequent to the February 1975 
RO's decision includes the veteran's miscellaneous medical 
treatment records, statements by the appellant, and a 
doctor's statement with respect to his pes planus.  This 
evidence, by itself or when considered with previous evidence 
of record, does possibly relate to an unestablished fact 
necessary to substantiate the claim, and there is a 
reasonable possibility of substantiating the claim.

4.  The veteran's service medical treatment records do not 
show treatment for or complaints involving the left leg or 
back.  Since service, the veteran has been diagnosed with 
disabilities of the left leg (the knee) and the lower back.

5.  Medical evidence etiologically linking the veteran's 
current left leg and back disabilities with his military 
service has not been presented.  

6.  The veteran's enlistment physical indicates that the 
veteran suffered from bilateral pes planus prior to enlisting 
in the US Army.

7.  Probative, credible medical evidence conclusively showing 
that the veteran's pre-existing disability was aggravated by 
his military service has not been presented.  


CONCLUSIONS OF LAW

1.  The February 1975 RO decision denying entitlement to 
service connection for bilateral pes planus, a back 
disability, and an unnamed left leg condition to include a 
left knee disability is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1974); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral pes 
planus, a back disability, and an unnamed left leg condition 
to include a left knee disability has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2008).

3.  A back disability was not incurred in or aggravated by 
service and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  A left leg disability, to include a disability of the 
left knee, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

5.  The veteran's pre-existing service bilateral pes planus 
with tarsal arthritis was not aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letters sent to the appellant in March and June 2005 by the 
agency of original jurisdiction (AOJ).  These letters were 
issued prior to the initial AOJ decision.  Both of the 
letters informed the appellant of what evidence was required 
to reopen his claim for service connection, and of his, and 
VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1328 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

The Board would add that the two VCAA notification letters 
also complied with the content requirements as established in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  For example, it 
advised him that the claim was previously denied and 
explained what would constitute "new" and "material" 
evidence.  It also included a statement of the fourth element 
that indicated the elements needed to establish the 
underlying claim of service connection.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims along 
with service connection claims.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the appellant would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

I.  New and Material Evidence

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2008).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issues involving the left leg, the back, 
and bilateral pes planus was received after that date, those 
regulatory provisions do apply.

As noted above, the matter of the appellant's entitlement to 
service connection has been the subject of an adverse prior 
final decision.  Service connection was originally denied by 
the RO in a rating action dated February 18, 1975.  That 
decision denied entitlement to service connection for 
bilateral pes planus, a left leg disability, and a back 
disability.  As a result, service connection for these 
disabilities may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
considered by agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The veteran served for a short period of time in the US Army; 
his enlistment ran from December 5, 1974, to January 30, 
1975.  He was discharged from the service after it had been 
determined that he had failed to meet the physical 
requirements for induction.  Immediately following his 
discharge from the service, he applied for VA benefits.  He 
asked that service connection be granted for a left leg 
disability, a back disorder, and bilateral pes planus with 
tarsal arthritis.

The RO subsequently reviewed the veteran's service medical 
records and his claim for benefits.  It then issued decision 
dated February 18, 1975.  With respect to the disabilities 
involving the back and leg, the RO found, based on the 
medical evidence, that the disabilities were not shown to 
exist.  The RO further concluded that the veteran's bilateral 
pes planus had existed prior to the veteran's entry onto 
active duty and the evidence did not show that the pre-
existing disability had been aggravated by his military 
service.  The veteran was informed of the decision but did 
not appeal the action.  Hence, that decision became final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1974); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Since that decision, the appellant has submitted statements 
concerning his three conditions.  He has provided medical 
records showing treatment for disabilities of the back and 
the left leg, including the left knee.  He further provided a 
written statement by a doctor with respect to the veteran's 
pes planus.  The statement was prepared in January 2005.  The 
doctor wrote the following:

I have reviewed the veteran's record of 
[the veteran] regarding pes planus with 
arthritis and it is as likely as not that 
this condition was aggravated by his 
brief stay in the service.  

This statement from the medical provider is new.  The medical 
records showing the existence of disabilities of the left leg 
and back are also new.  Both the statement and the records 
were not of record prior to February 1975.  This evidence is 
material because it does possibly substantiate a previously 
unestablished fact.  The doctor's statement does suggest and 
insinuate that the veteran may have aggravated his pre-
existing foot disability.  The medical treatment records do 
show that the veteran now suffers from leg and back 
disabilities.  The statement and the records were not 
previously presented.  Hence, it is the conclusion of the 
Board that this evidence is material because it does relate 
to a previously unestablished fact necessary to substantiate 
the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for bilateral pes planus with tarsal 
arthritis, a disability of the left leg to include the left 
knee, and a back disorder are reopened.  Since the claim is 
reopened, the Board must address the merits of the 
appellant's claim and will do so below.  

II.  Service Connection

To review, the veteran has requested that service connection 
be granted for bilateral pes planus with tarsal arthritis, a 
left leg disability to include the left knee, and a back 
disability.  As a result of the Board's above action, that of 
reopening the veteran's claim involving the back and left 
leg, the Board must decide whether service connection may be 
granted.  To support his claim, the veteran has submitted 
medical treatment records showing that he has been receiving 
treatment for his back and left leg to include a left knee 
disability.  He contends that "but for" his service, he 
would not have developed these two disorders.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The record indicates that while he was in service, he was not 
treated for any type of a disability of the left leg 
including a left knee condition.  He also did not receive 
treatment for a generalized back disability.  Because the 
veteran filed for VA benefits shortly after he was discharged 
from service, all of his records are available for review.  
None of these records suggests or implies that the veteran 
experienced acute problems with his leg or back.  These same 
records are negative for any complaints involving the leg, 
including the knee, or the back.  

Immediately following service, the record does not show that 
the veteran sought treatment for either a back disability or 
left leg disorder to include a left knee disability.  With 
respect to his back claim, the record shows that in August 
1983, the veteran underwent an examination of his back in 
conjunction with a Worker's Compensation claim.  At that 
time, the veteran told the doctor that he had been doing 
heavy lifting but in June 1983 he sought out medical 
treatment for low back pain.  The veteran stated that since 
June 1983, he had continued to suffer from pain and 
discomfort in the back.  The August 1983 contains no mention 
of the veteran injuring his back while in service.  That same 
record is negative for any references to the veteran's brief 
service in the US Army.  The Board would note that during 
that exam, the veteran complained of right knee pain but did 
not mention any problems with his left leg including his left 
knee.  Upon completion of the exam, the doctor opined that 
the veteran's back disability was not related to his work nor 
was it caused by his employment.  It was concluded that the 
veteran had spondylolytic spondylolisthesis with a Newman 
Type I classification, and that this had started at a very 
early age of the veteran.  The doctor admitted that while the 
veteran complained of pain emanating from the lower back, 
such a symptom was not indicative of an actual disability 
and, moreover, the veteran would experience pain for the rest 
of his life.  

Since that time, the veteran has continued to see various 
medical care providers for symptoms and manifestations 
emanating from the lower back.  More recently, the veteran 
has been diagnosed as suffering from an L5-S1 herniated disc, 
an L4-L5 herniated disc, and a bulging disc at L2-L3.  
Nevertheless, none of the doctors or other medical care 
providers who have seen the veteran since he was released 
from active duty in January 1975 have etiologically linked 
the veteran's back disability with his military service or 
any incidents therein.  

Also submitted on behalf of the appellant are statements by 
his accredited representative.  The representative did not 
proffer documents showing that a medical doctor had 
conclusively linked the veteran's back disability with his 
military service or any incidents therein.  The 
representative did not tender papers that would have 
corroborated the assertions made by the veteran.  

Yet, despite the lack of medical evidence that would 
corroborate his assertions, the veteran continues to assert 
that his current back disability is somehow related to his 
military service.  This evidence is considered lay evidence, 
and it is certainly deemed credible.  38 C.F.R. § 3.159(a)(2) 
(2008).  However, the veteran has not shown, nor has he 
claimed, that he is qualified, through education, training or 
experience, to offer medical diagnoses, statements, or 
opinions.  Therefore, his opinion, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2008); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In other words, while the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses, as a layperson, he does not have the 
medical expertise to provide an opinion regarding a medical 
diagnosis or etiology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He cannot state, with medical certainty, that he 
does have a back disability that is the result of or related 
to his military service.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993). 

The resolution of this case, therefore, hinges on whether 
there is adequate medical evidence of a nexus between the 
veteran's current back disability and his service.  In 
deciding this claim the Board takes into consideration its 
obligation to explain findings and to carefully consider the 
benefit-of-the-doubt standard.  Under the of benefit-of-the-
doubt standard, when a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
doubt belongs to the veteran.  38 U.S.C.A. § 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

There is no evidence showing, insinuating, or suggesting that 
the veteran developed a back disability within one year of 
separation from service, which might justify entitlement to 
service connection on a presumptive basis.  The post-service 
evidence indicates that the veteran was not diagnosed with a 
back disability until a number of years after the veteran 
left the service.  Moreover, a private doctor has attributed 
that back condition with the veteran's youth and not his 
military service.  It is further noted that even if the 
veteran had a pre-existing back disability, there is nothing 
in the service records that would indicate that he aggravated 
said condition or that it even manifested itself while he was 
in service.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  As there is no competent, credible evidence of a 
nexus between an inservice injury and the initial 
manifestation of a back disability many years later, the 
Board concludes that the preponderance of the evidence is 
against this claim, and the benefit-of-the-doubt standard is 
therefore inapplicable.  Thus, the Board is unable to 
identify a basis for granting service connection for a back 
disasbility.  Gilbert, supra, at 57-58; 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2008).

The other issue involves the veteran's left leg to include a 
left knee disability.  Similar to the claim involving the 
back, the veteran's service medical records are negative for 
any complaints involving or treatment for any type of leg 
condition during the veteran's two months of active duty.  It 
is not until 1979, approximately four years after the veteran 
was discharged from service, that the veteran began receiving 
treatment for a left leg disability.  More specifically, he 
received treatment for a tear of the left medial meniscus.  

With respect to the left medial meniscus tear, the private 
medical records indicate that the veteran began experiencing 
difficulties with the left knee in July of 1978.  He told his 
physician that he had been squatting and when he arose, he 
experienced difficulty with the knee.  The veteran did not 
attribute his knee condition with his military service.  He 
did not even suggest to his attending physician that he had 
experienced problems with the knee or leg while in service.  

The records since 1979 indicate that the veteran has 
complained of some discomfort in the left leg.  However, 
those same records do not show that the veteran has received 
treatment for an actual disability of the left leg except for 
occasional stiffness in the knee.  More importantly, none of 
the medical records suggests or insinuates that any type of 
condition of the left leg, to include the left knee, is 
related to or was caused by the veteran's military service.  

Also submitted on behalf of the appellant are statements by 
his accredited representative.  The representative did not 
proffer documents showing that a medical doctor had 
conclusively linked the veteran's purported left leg 
condition, including the left knee disability, with his 
military service or any incidents therein.  The 
representative did not tender papers that would have 
corroborated the assertions made by the veteran.  

Yet, despite the lack of medical evidence that would 
corroborate his assertions, the veteran continues to assert 
that his current left leg condition, including the left knee 
disorder, is somehow related to his military service.  This 
evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2008).  However, 
the veteran has not shown, nor has he claimed, that he is 
qualified, through education, training or experience, to 
offer medical diagnoses, statements, or opinions.  Therefore, 
his opinion, while offered in good faith, cannot be 
considered competent medical evidence and, as such, it is 
insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2008); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In other words, while the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses, as a layperson, he does not have the 
medical expertise to provide an opinion regarding a medical 
diagnosis or etiology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He cannot state, with medical certainty, that he 
does have a leg disability that is the result of or related 
to his military service.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993). 

The resolution of this case, therefore, hinges on whether 
there is adequate medical evidence of a nexus between the 
veteran's current left leg condition, to include a left knee 
disability, and his service.  In deciding this claim the 
Board takes into consideration its obligation to explain 
findings and to carefully consider the benefit-of-the-doubt 
standard.  Under the of benefit-of-the-doubt standard, when a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law dictates that the doubt belongs to the 
veteran.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

There is no evidence showing, insinuating, or suggesting that 
the veteran developed a left leg disability of some kind 
within one year of separation from service, which might 
justify entitlement to service connection on a presumptive 
basis.  The post-service evidence indicates that the veteran 
was not diagnosed with a left knee disability until three 
years after the veteran left the service.  At that time, the 
veteran did not attribute the knee condition to his military 
service.  Additionally, none of the veteran's health care 
providers has etiologically linked any purported disability 
of the left leg, including the left knee disability, with the 
veteran's two months of active duty in the Army.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  As there is no competent, credible evidence of a 
nexus between an inservice injury and the initial 
manifestation of a left leg condition, to include a left knee 
disability, many years later, the Board concludes that the 
preponderance of the evidence is against this claim, and the 
benefit-of-the-doubt standard is therefore inapplicable.  
Thus, the Board is unable to identify a basis for granting 
service connection for a left leg disability, to include a 
left knee disorder.  Gilbert, supra, at 57-58; 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2008).

The final issue involves the veteran's bilateral pes planus 
with tarsal arthritis.  The service medical records indicate 
that when the veteran enlisted into the Army, it was reported 
on his enlistment physical that he was suffering from pes 
planus.  After starting boot camp, the veteran had recurrent 
difficulty in marching and long standing.  He was sent before 
a medical service officer who, in January 1975, concluded 
that the veteran had "severe pes planus with tarsal 
arthritis".  The medical service officer found that the 
condition existed prior to service, it was congenital, and it 
was not aggravated by the veteran's service.  Subsequent to 
those findings, the Army determined that the veteran should 
have never been allowed to enlist because he had a medical 
condition which precluded his service.  The veteran was 
released from service by reason of an erroneous 
enlistment/induction.  It was this determination that led to 
the RO's determination in February 1975 that the veteran had 
a pre-existing disability that was not aggravated by service 
and, as such, the veteran was not entitled to service 
connection for bilateral pes planus with arthritis.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2008).

In this instance, and as discussed above, the veteran's 
bilateral pes planus was noted on the veteran's enlistment 
physical.  Therefore, the presumption of soundness is 
rebutted.  That is, that the veteran was not in sound 
condition at entry to service as to the disability for which 
he seeks service connection.  

Nevertheless, the veteran has submitted a private doctor's 
statement that has stated that the veteran's pre-existing 
service condition was aggravated by the veteran's short 
military service.  This statement was written in January 
2005.  The Board would note that the statement provided by 
the doctor merely gives the opinion.  That is, the doctor did 
not elaborate as to why he believed that the veteran's two 
months on active duty aggravated the pre-existing condition.  
In other words, he did not submit any evidence which would 
substantiate his hypothesis.  Moreover, while the doctor 
wrote that he had reviewed the veteran's "records", he did 
not mention which records he had reviewed.  He did not write 
that he had reviewed the veteran's service medical records, 
his post-service medical records, or the claims folder.  The 
doctor may have reviewed his own records - it is just not 
clear.  

As a result of the above submission, the RO requested a 
medical opinion from an orthopedist at the local VA Medical 
Center (VAMC).  Such an opinion was accomplished in May 2005.  
In that opinion, the doctor wrote the following:

I have reviewed the copy of the 
memorandum and noted the contents 
therein.

In this connection, I have also reviewed 
the service medical record and claims 
folder of this veteran along with the 
medical statement submitted by the 
veteran.

After reviewing all the pertinent 
information, it is my opinion that the 
veteran's condition was not aggravated by 
the short military service of the 
veteran.

A review of the remaining medical documents in the claims 
folder reveals that there are no other opinions, either pro 
or con, with respect to the veteran's bilateral pes planus 
with arthritis.  

The veteran, along with his accredited representative, 
contends that the opinion provided by his doctor in January 
2005 should be sufficient evidence to substantiate his claim.  
The resolution of this case, therefore, hinges on whether 
there is adequate medical evidence showing aggravation in 
service of a pre-existing condition.  The Board has the duty 
to assess the credibility and weight to be given the evidence 
relative to this issue.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

As noted previously, the veteran's private physician opined 
in January 2005 that the veteran's pre-existing bilateral pes 
planus was aggravated by the veteran's two months on active 
duty.  While the examiner stated that he had reviewed the 
veteran's "records", there is no indication that the doctor 
reviewed the veteran's claims folder or his service medical 
treatment records.  Moreover, the examiner did not provide 
any corroborative treatises or excerpts that would give his 
statement more credibility.  Additionally, the examiner 
failed to discuss the opinion provided by the military 
medical service officer that concluded that the veteran's 
condition was not aggravated by the veteran's short service.  
It is unclear to the Board, based on the scant information 
provided by the examiner, how the examiner made the 
conclusion that he did in January 2005.  The opinion itself 
does not provide underlying reasons and bases for its 
conclusion other than the veteran's purported "records".  
As such, the Board finds the statement from the physician 
inconclusive and speculative.  It is not definitive in 
proving the claim.  The assertion is deemed to be of limited 
weight as the statement fails to assert a medical basis upon 
which the suppositions have been predicated thereon.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992). See 
also Perman v. Brown, 5 Vet. App. 237, 241 (1993).  It is the 
conclusion of the Board that the hypothesis lack significant 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993). 

It is equally clear that the veteran's statements do not rise 
to the level of competent medical evidence of a diagnosis or 
a nexus opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The lay evidence of record is probative to the 
fact that the veteran aggravated his pre-existing service pes 
planus with arthritis while in service.  

In deciding this claim the Board takes into consideration its 
obligation to explain findings and to carefully consider the 
benefit-of-the-doubt standard.  Under the of benefit-of-the-
doubt standard, when a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
doubt belongs to the veteran.  38 U.S.C.A. § 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  As there is no competent, credible evidence of the 
aggravation of a pre-existing disability by his military 
service, the Board concludes that the preponderance of the 
evidence is against this claim, and the benefit-of-the-doubt 
standard is therefore inapplicable.  Thus, the Board is 
unable to identify a basis for granting service connection 
for bilateral pes planus with tarsal arthritis.  Gilbert, 
supra, at 57-58; 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2008).




ORDER

1.  New and material evidence sufficient to reopen the 
appellant's claim for entitlement to service connection for 
disabilities of the back and left leg disability to include 
the left knee, along with bilateral pes planus with tarsal 
arthritis, has been received, the claim is reopened, and to 
this extent, the appeal is granted.  

2.  Entitlement to service connection for a left leg 
disability, to include the left knee, is denied.

3.  Entitlement to service connection for the back is denied.  

4.  Entitlement to service connection for bilateral pes 
planus with tarsal arthritis is denied.  




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


